Title: To George Washington from Brigadier General Charles Scott, 13 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] October 13th 1778. 5 oClock
          
          I am informd by Capt. Virmiller a Very good Man who has been in New York in Quest of his Stock lately Taken by the enemy, that a considerable number of the Hessions have imbarked Since their Return from their Late position about Volentines Hill. and that they wear then whilest he was there imbarking Men, & Stors of all Sorts Such as hay large trunk and a Variety of things. he Says that he was told by an old fr[i]end of his that they wear Certainly going off and from every thing He was able to learn the whole Armey. but it would Be some time before they could git off having Large Quantitys of Stors to Ship, but he understood that those now imbarking would Sail immedeatly and from the Best Acct he could git they are about Seven Compleat Regiments.
          Colo. Gist who is Just arived from Philaps’s hous informs me that he Saw troops imbarking from Fort Washington this morning, and that all the Boats & Small Vessels Wear halled out of Speking Deavell Creek Before He left his post. I have heard nothing from Long Island nor Leavenworth Since Satterday but am In the greatest hops of Some important intellagence from thence every Hour. I have with the assistance of Genl Morrice Just Dispatched a Nother person to York for Intelligence who I am led to believe will be Faithfull and I know him to be intelligent. how he May turn out I cant Say, but I have great expectation from him, pardon me Sir for inclosing one of Colo. armands old letters in Stead of that of Yesterdays date, which You Now have inclosd. my long indisposition with the many Perplexitys I have, has almost Distracted me, being in hast and Several of Armands letters on the Table I chance to take the wrong. I am Your Excellencys Obt Servant
          
            Chs Scott
          
          
          p.s. the Capt. Virmiller farther adds that after he Past Fort Washington he never Saw five Soldiers and that he Saw the Hessions going on board with their Soop in the Camp kettles and the officers Hurrying them on board.
          
        